Citation Nr: 0605269	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  97-28 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  What evaluation is warranted for residuals of a fracture 
of the transverse process of the second lumbar vertebra from 
April 19, 1996 to January 26, 2006?

2.  What evaluation is warranted for residuals of a fracture 
of the transverse process of the second lumbar vertebra from 
January 27, 2006?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.

In light of the veteran's statements to VA health care 
providers, particularly those offered in November 2004, he 
has raised the issue of entitlement to a permanent and total 
disability evaluation for pension purposes, to include the 
question of entitlement to housebound or aid and attendance 
benefits.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, this matter is 
referred to the RO for appropriate consideration.  

The issue of what evaluation is warranted for residuals of a 
fracture of the transverse process of the second lumbar 
vertebra from January 27, 2006 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 26, 2003, residuals of a fracture of 
the transverse process of the second lumbar vertebra (L2) 
were manifested by no more than slight limitation of lumbar 
motion.

2.  Since September 26, 2003 and through at least January 26, 
2006, residuals of a L2 transverse process fracture have been 
manifested by forward flexion of the thoracolumbar spine 
greater than 60 degrees; the combined range thoracolumbar 
motion is greater than 120 degrees; and neither muscle spasm 
nor guarding severe enough to result in an abnormal gait, or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis is shown.


CONCLUSION OF LAW

From April 19, 1996 and through at least January 26, 2006, 
the criteria for a 10 percent rating, but no higher, for 
residuals of a fracture of the transverse process of the 
second lumbar vertebra have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes (DCs) 5285, 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.1, 
4.71a, DCs 5235, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran was seen for a 
transverse fracture of the L2 and possibly the L1 vertebrae 
in February 1944.  By a March 1946 rating decision the 
veteran was granted service connection and assigned a 
noncompensable evaluation effective November 17, 1945.  This 
rating his remained in effect since.

VA treatment record dated January 1995 to December 1996 show 
treatment for various medical conditions.  Records show 
complaints of back pain.

At his January 1997 VA examination, the veteran stood and 
walked slowly and hesitantly.  There was no list, tilt, or 
limp.  The veteran rose on the ball of his foot easily.  
There was no muscle spasm and lumbar motion was as follows: 
flexion to 85 degrees; extension backward to 20 degrees; 
lateral flexion to 25 degrees bilaterally; and rotation to 40 
degrees bilaterally.  Lumbar x-rays showed degenerative disc 
disease at L4-L5 and L5-S1 vertebrae.  The x-ray did not 
reveal any residuals of the February 1944 fracture.

At his October 1998 RO hearing, the veteran testified that he 
can not handle jobs because of his back.  He indicated that 
he could not lift anything, could not bend down, could not 
stretch, and could not reach.  He felt that his current back 
condition was the result of his initial injury in service in 
1944; although, he testified that he hurt his back three or 
four different times after that in the service.  The veteran 
indicated that from 1996 he was more limited in what he could 
do as compared to prior to 1996.  He stated that he had 
trouble with stairs and started using a cane because he got 
leery after he fell previously.  He testified that at times 
he did lose his balance.  

VA hospital records June 1998 show that the veteran was 
hospitalized after losing his balance and falling.  The 
veteran complained of degenerative arthritis of the spine and 
chronic back pain for 40 years.  Examination was negative.  
VA records dated in October 1998 noted that the veteran fell 
in June, but his low back pain had subsided.  

The veteran failed to report for VA examinations scheduled in 
November 1998 and September 2003.  

A letter from a VA physician and nurse dated in October 2003 
indicated that the veteran was being treated medically at 
home and was homebound/bed bound.  It was noted that the 
veteran was unable to ambulate.  The letter indicated that 
the veteran suffered from osteoarthritis, benign prostatic 
hypertrophy, and hypertension.  Osteoarthritis was found to 
confine the veteran to bed in a December 2003 VA aid and 
attendance examination.

A letter from Irwin L. Alben, M.D. dated in February 1982 but 
received in December 2003 indicated that the veteran was 
physically unfit for jury duty.  It stated that the veteran 
had a low back derangement due to a service connected injury; 
that he had been hospitalized on three occasions; and that 
prolonged sitting caused severe pain.

A February 2004 opinion from a VA physician indicated that 
the veteran was service connected for a back condition based 
on a diagnosis of a fracture of the transverse process of the 
second lumbar vertebrae in February 1944.  It was noted that 
there was documentation of other episodes of back strain 
while the veteran was in the military.  The physician 
indicated that the veteran currently had severe 
osteoarthritis of the spine which had resulted in the 
appellant being bed bound.  The veteran had documented 
degenerative disc disease at L4-L5, L5-S1, and thoracic and 
cervical spine degenerative disc disease.  The physician, 
after reviewing the claims file, opined that degenerative 
disc disease involving the lumbar, thoracic, and cervical 
spine was not related to the service connected back condition 
that the veteran had while in the military 50 years 
previously, and that the appellant's current condition was 
not related, in whole or in part to the service related back 
condition.

In April 2004, the RO received copies of the veteran's 
service medical records which show he was seen for a back 
strain in 1943 and a fracture of the transverse process in 
1944.  The veteran also submitted a statement from the owner 
of the Brennan Pub, which stated that the appellant was 
employed for a number of years from the mid 1960s to the late 
1970s, and that his assignments had to be changed due to his 
back condition.  

VA treatment records dated December 2003 to February 2005 
shows that the veteran was treated at home because he was 
severely disabled by osteoarthritis.  

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2003 fulfills 
the requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although notice was provided to the 
appellant after the initial adjudication, he was not 
prejudiced.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to decide this 
appeal.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Criteria

The veteran contends that his service-connected residuals of 
status post fracture of the transverse process of the second 
lumbar vertebra are manifested by increased adverse 
symptomatology that entitles him to a compensable rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups."  Id. at 206.

While this appeal was pending the applicable rating criteria 
for spinal disabilities under 38 C.F.R. § 4.71a, were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The veteran was notified of the change in criteria by a March 
2004 supplemental statement of the case.

The timing of this change requires the Board to first 
consider the claim under the old regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the new regulations and consider 
whether an increased rating is warranted under the new 
criteria.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).

Old Regulations.  At all times during the course of the 
appeal under 38 C.F.R. § 4.71a, Under DC 5010 (2005), 
traumatic arthritis is rated as degenerative arthritis.  
Under 38 C.F.R. § 4.71a, DC 5003 (2005), degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  

Under 38 C.F.R. § 4.71a, DC 5289 (2003), unfavorable 
ankylosis of the lumbar spine warranted a 50 percent, rating 
and favorable ankylosis warranted a 40 percent rating.

Under 38 C.F.R. § 4.71a, DC 5292 (2003), slight limitation of 
motion of the lumbar spine warranted a 10 percent evaluation, 
and a moderate limitation of motion warranted a 20 percent 
evaluation.

Under 38 C.F.R. § 4.71a, DC 5285 (2003), residuals of a 
vertebral fracture without spinal cord involvement, abnormal 
mobility requiring a neck brace (jury mast) warranted a 60 
percent rating.  In other cases, the rating was to be in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable vertebral body deformity.

Under 38 C.F.R. § 4.71a, DC 5295 (2003), a 10 percent 
evaluation required a lumbosacral strain with characteristic 
pain on motion.  A 20 percent evaluation required muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  

New Regulations.  As noted above, 38 C.F.R. § 4.71a (2005), a 
lumbar disorder such as that presented in this case is 
evaluated under the general formula for back disorders.  The 
rating criteria are controlling regardless whether there are 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  In this respect, a 20 
percent rating is warranted where forward thoracolumbar spine 
flexion greater than 30 degrees but not greater than 60 
degrees; or , the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 10 percent rating 
is in order if there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, when 
there is muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2): (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4): Round each range of motion measurement to the nearest 
five degrees.

Analysis

When the veteran's service connected lumbar fracture 
residuals are evaluated under the old and new rating 
criteria, and in light of all the medical records, including 
reported degrees of lumbar motion, and effects of pain on use 
(38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995), it is found that the disorder is productive of no 
more than a slight limitation of lumbar motion, warranting a 
10 percent evaluation under Diagnostic Codes 5242 and 5292.  
The January 1997 VA examination showed flexion to 85 degrees, 
extension backward to 20 degrees, lateral flexion to 25 
degrees bilaterally, and rotation to 40 degrees bilaterally.  
There is no medical evidence of muscle spasm and despite the 
in service fracture, no demonstrable vertebral deformity.

The January 1997 examination showed no medical evidence 
supporting a rating greater than 10 percent under Diagnostic 
Code 5292.  The veteran did not complain of radiating pain at 
the January 1997 VA examination, and no objective evidence of 
radiculopathy was associated with the service connected 
disorder.  The veteran failed to report for a VA examination 
in November 1998.  

The symptoms which are attributable to the veteran's service-
connected lumbar disability are not shown at any time to be 
of such a nature or severity or to result in such functional 
limitations as to warrant a schedular evaluation in excess of 
the assigned 10 percent rating under the new criteria.  
Although the evidence shows that this veteran is bedridden 
due to osteoarthritis, a VA physician in February 2004 
opined, after reviewing the veteran's service and post-
service medical records, that degenerative disc disease of 
the lumbar, thoracic, and cervical spine was not related to 
his military service of more than 50 years previously.  

When the residuals of a fracture of the transverse process of 
the second lumbar vertebra are evaluated under the new rating 
criteria, no more than a 10 percent rating is warranted, as 
the medical evidence does not show that the veteran had 
forward flexion of the thoracolumbar spine limited to 60 
degrees or less; or, the combined range of motion of the 
thoracolumbar spine was limited to 120 degrees or less; or, 
that the service connected disability was manifested by 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.



ORDER

Entitlement to a 10 percent evaluation for residuals of a 
fracture of the transverse process of the second lumbar 
vertebra from April 19, 1996 to January 26, 2006 is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

As noted above, in February 2004 a VA physician opined that 
cervical, thoracic and lumbar degenerative disc disease was 
not related to the service connected lumbar fracture, and 
that the appellant's current condition was not related, in 
whole or in part to the service related back condition.  This 
opinion was based on a review of the claims file, and not on 
an examination of the appellant.  

In contrast, following a similar review of the claims file, 
and not on an examination of the appellant, Ann Marie Gordon, 
M.D., in a document received on January 27, 2006, opined that 
it was at least as likely as not that the veteran's service 
as a truck driver while on active duty contributed to his 
current low back condition.  In light of these conflicting 
opinions, and the fact that neither opinion was based on an 
examination of the veteran, further development is in order.

The issue of what evaluation is warranted for residuals of a 
fracture of the transverse process of the second lumbar 
vertebra from January 27, 2006, is inextricably intertwined 
with the issue of question whether lumbar osteoarthritis is 
related to his service connected lumbar fracture.  Therefore, 
the question of the rating warranted effective from January 
27, 2006, i.e., the first date competent evidence was 
received linking current back problems to service, is also 
remanded.  The Board finds that further evidentiary 
development, in the form of a VA examination, is in order.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); 38 C.F.R. 
§ 3.400 (2005) (the effective date of any increase may be no 
earlier than the date of application, or the date entitlement 
arose.)

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
additional Veterans Claims Assistance Act 
(VCAA) notice letter which specifically 
requests that he submit all pertinent 
evidence he possesses in furtherance of 
his claim for service connection for 
osteoarthritis of the spine.  Any 
response received should be associated 
with the claims folder, and any 
development indicated should be 
undertaken.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his current spinal 
osteoarthritis.  Since the veteran is 
bedridden, the examiner must conduct the 
examination at the veteran's home.  It is 
imperative that the examiner review all 
of the evidence in the claims folder, as 
well as this REMAND.  All necessary tests 
and clinical studies must be 
accomplished, and all clinical findings 
must be reported in detail.  

Thereafter, the examiner must opine 
whether it is at least as likely as not 
(i.e., is there a 50/50 chance) that 
spinal osteoarthritis is related to the 
veteran's service, or whether it is 
caused or aggravated by residuals of a L2 
transverse process fracture.  A complete 
written rationale for any opinion offered 
must be provided.  If any requested 
opinion cannot be provided that fact 
should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible. 

Concurrently, the examination should 
address the nature and severity the 
appellant's residuals of the L2 
transverse process fracture since January 
27, 2006 consistent with the latest AMIE 
examination work sheets for lumbar 
disorders.  Any disability caused by the 
fracture should be carefully 
distinguished from any disabling 
pathology caused by any other diagnosed 
disorder.  

Since the veteran is bedridden, the RO 
should, if necessary, carefully tailor 
this examination to be conducted at the 
veteran's home.  

All necessary tests and clinical studies 
must be accomplished, and all clinical 
findings must be reported in detail.  A 
complete written rationale for any 
opinion made must be provided.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  The question of entitlement to 
service connection for spinal arthritis 
will only be considered by the Board if 
the appellant timely perfects an appeal 
to any denial issued.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The 


veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


